This is an appeal from an order of filiation of the Children’s Court of Delaware County, entered May 29, 1939. In a proceeding brought on by complainant, the court determined that the defendant appellant herein is the father of a child, Carson Rossman, born to said Florence Rossman on November 23, 1938, and ordered defendant-appellant to pay the expenses of confinement and to pay for the support of the said child until he shall have reached the age of sixteen years. It is apparent that the evidence as to paternity of this child was entirely satisfactory to the Children’s Court judge, the trier of the facts. The determination of the trial court is amply sustained by the evidence. Determination and order unanimously affirmed. Present —• Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.